—In a matrimonial action, the plaintiff husband appeals from an order of the Supreme Court, Westchester County (Palella, J.), entered January 16, 1985, which granted the defendant wife’s motion for a protective order against the plaintiff’s 10 separate discovery demands.
Order affirmed, with costs.
The granting of the protective order here was a proper exercise of discretion since the plaintiff’s numerous demands were burdensome and oppressive, and many were so vague or inappropriate that no proper response could be formulated. In such a case, the demands should be vacated rather than pruned, as the " 'burden of serving a proper demand is upon counsel, and [it is] not for the courts to correct a palpably bad *836one’ ” (Martino v Mid-Island Hosp., 73 AD2d 592, quoting from Itzkoff v Allstate Ins. Co., 59 AD2d 854; Barouh Eaton Allen Corp. v International Business Machs. Corp., 76 AD2d 873; Hirsch v Catholic Med. Center, 91 AD2d 1033). Niehoff, J. P., Lawrence, Eiber and Kooper, 33., concur.